Order filed February 19, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00767-CR
                                   ____________

                         CURTIS ELL WHITE, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 183rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1372505

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 1, a
video.
      The clerk of the 183rd District Court is directed to deliver to the clerk of this
court the original of State's exhibit 1, a video, on or before March 5, 2015. The
clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 1, a video, to the
clerk of the 183rd District Court.



                                              PER CURIAM